PER CURIAM.
The trial judge, in his Statement of Proceedings and Evidence filed in this court, states:
“ * * * [A]t the close of oral argument the trial judge made oral findings of fact and orally announced conclusions of law which were not reduced to writing and submitted by either counsel prior to entry of judgment. The ultimate finding of the Court was in favor of the defendant.”
While the trial judge was not required to make findings of fact or conclusions of law, this court is of the opinion that if they are made, they constitute a part of the record and should be incorporated in it on appeal. Accordingly, by our order dated December 16, 1957, we directed that the trial judge “forward to this court such findings and conclusions, or a summary thereof, in writing, to be made a part of the record of this case on appeal.” We are now advised by the trial judge that he is unable to comply with our order. We feel it would be unfair to the parties for us to arrive at a decision on the merits, because of the incomplete state of the record. We therefore reverse and remand the case for a new trial.
It is so ordered.